Mr. Justice Clark dissenting: The record is in such condition that it perhaps must be assumed, so far as this case is concerned, that passenger cars used in so-called suburban trains, plying only between points within the State, are at no time. instrumentalities of interstate commerce, notwithstanding the well-known fact that passengers traveling upon interstate journeys, using through tickets sold at suburban stations, are, with their baggage, often transported for a part of the way in such cars, and that passengers also frequently are transported upon through tickets to suburban stations, having begun their journeys at points outside the State. In a great terminal station like the one in which this accident occurred, switch engines, the men who work upon and with them, the tracks, switches, buildings, etc., are used very largely, and often principally, in what is concededly interstate commerce. Clearly, under the authorities, the switch engines, tracks, switches, buildings, etc., are at all times instrumentalities of interstate commerce, and the work of keeping them in repair, “is so closely related to such commerce as to be in practice and in legal contemplation a part of it.” Pedersen v. Delaware, L. & W. R. Co., 229 U. S. 146, 151. The duties of a switchman who is required to use these instrumentalities, whatever may be the character of his immediate work, would also seem to be “so closely related to such commerce as to be a part of it.” In Southern Ry. Co. v. United States, 222 U. S. 20, 27, it is said: “Speaking only of railjroads which are highways of both interstate and intrastate commerce, these things are of common knowledge: Both classes of traffic are at times carried in the same car and when this is not the case the cars in which they are carried are frequently commingled in the same train and in the switching and other movements at terminals. Cars are seldom set apart for exclusive use in moving either class of traffic, but generally are used interchangeably in moving both; and the situation is much the same with trainmen, switchmen and like employes, for they usually, if not necessarily, have to do with both classes of traffic. Besides, the several trains on the same railroad are not independent in point of movement and safety, but are interdependent, for whatever brings delay or disaster to one, or results in disabling one of its operatives, is calculated to impede the progress and imperil the safety of other trains.” In my opinion the facts as disclosed by the record show that the nature of the act engaged in at the time of plaintiff’s accident had a very direct, real and substantial connection with interstate commerce. In the case of Behrens v. Illinois Cent. R. Co., 192 Fed. 582, the Court says: “In this view of the case, I consider that the usual and ordinary employment of the decedent in interstate commerce, mingled though it may be with employment in commerce which is wholly intrastate, fixes his status, and fixes the status of the railroad, and the mere fact that the accident occurred while he was engaged in work on an intrastate train, rather than a few minutes earlier or later when he might have been engaged on an interstate train is immaterial. If he was engaged in two occupations that are so blended as to be inseparable, and where the employe himself has no control over his own actions and cannot elect as to his employment, the court should not attempt to separate and distinguish between them.” The case last referred to does not appear to have been considered by a court of review. The opinion expressed, however, is in my judgment in consonance with the purpose of Congress in enacting the ameliorative legislation upon which this suit is based. That Congress had the power to enact such legislation is no longer a matter of doubt. Second Employers’ Liability Cases, 223 U. S. 1. -(-aí The term “intrastate train,’- -,s used in many cases, is misleading if the idea conv ed is that such trains may not be mediums or instru ntalities of interstate commerce.